Citation Nr: 0400621	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  03-00 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to service connection for residuals of malaria, 
jungle fungus, and an arm injury, to include as due to 
herbicide exposure.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in August 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, denying the 
veteran's claims of entitlement to service connection for 
residuals of malaria, jungle fungus, and an arm injury.  By 
means of its supplemental statement of the case of January 
2003, the RO undertook consideration of the veteran's claims 
under that legal authority governing the disposition of 
claims based on herbicide exposure.

The issue of the veteran's entitlement to service connection 
for a jungle fungus, due to herbicide exposure, is addressed 
in the Remand portion of this document and is therein 
remanded to the RO via the Appeals Management Center in 
Washington, DC.  As noted below, VA will notify the veteran 
of the further action required on his part.  


FINDING OF FACT

Residuals of malaria or an arm injury are not shown in 
service or thereafter.


CONCLUSION OF LAW

Residuals of malaria or an arm injury, to include as due to 
herbicide exposure, were not incurred in or aggravated by 
military service, nor may such be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1111, 1113, 1116, 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.313, 3.326 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, it is noted that The Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000), became law in November 2000.  This law 
significantly added to the statutory law concerning the VA's 
duties when processing claims for VA benefits by redefining 
the obligations of VA with respect to the duty to assist and 
including an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  To implement the provisions of the law, VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Under the changes effectuated, VA first has a duty to provide 
an appropriate claim form, instructions for completing it, 
and notice of information necessary to complete the claim if 
it is incomplete.  38 U.S.C.A. § 5102 ; 38 C.F.R. 
§ 3.159(b)(2).  In this case, there is no issue as to 
providing an appropriate application form or completeness of 
the application.

Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Here, the record reflects that the veteran has 
been fully apprised of the changes brought about by the VCAA, 
to include notice of what evidence and information are 
necessary to substantiate his claims, and of his and the VA's 
obligation to obtain certain evidence, including the VA's 
duty to obtain all relevant evidence in the custody of a 
Federal department or agency.  In July 2002, the RO 
specifically asked the veteran to furnish information that 
substantiated his claims for service connection.  He did not 
respond.  Based on the foregoing, the duties to notify the 
veteran of necessary evidence, as well as the responsibility 
for obtaining or presenting that evidence, have been 
fulfilled.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, it is noted that 
efforts of the RO have led to the addition of VA treatment 
records compiled postservice.  There is no indication that 
other, pertinent records of treatment are absent from the 
claims folder.  Notation is made that, in his substantive 
appeal of December 2002, the veteran specifically requested a 
VA Agent Orange protocol examination.  However, as there is 
no indication by way of competent medical or lay evidence of 
the existence of current disability involving either 
residuals of malaria or residuals of a claimed, inservice arm 
injury.  Therefore, a medical examination by VA in this 
matter is unnecessary and not required by regulation.  See 
38 C.F.R. § 3.159(c)(4), (d).

Notwithstanding the holding of the United States Court of 
Appeals for the Federal Circuit in Paralyzed Veterans of 
America, et al. v. Secretary of Veterans Affairs, 345 F.3d 
1334 (2003) (invalidating the provisions of 38 C.F.R. 
§ 3.159(b)(1) authorizing VA to enter a decision if a 
response to a VCAA notice letter was not filed with VA within 
30 days as contrary to 38 U.S.C.A. § 5103(a)), the Board 
finds that further efforts to assist the veteran are 
unnecessary pursuant to 38 C.F.R. § 3.159, because in the 
absence of a showing of current disability due to malaria and 
residuals of an arm injury, there is no reasonable 
possibility that further assistance to the veteran would 
assist in substantiating his claim.  Moreover, recent changes 
to § 5103, effective from November 9, 2000, permit the Board 
to enter a decision on a claim before expiration of the one-
year period.  See Veterans Benefits Act of 2003, P.L. 108- __ 
, Section 701 (H.R. 2297, December 16, 2003).  Therefore, in 
light of the circumstances of this particular case, the need 
to remand to the RO to facilitate further assistance to the 
veteran under the VCAA is obviated.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
during active duty, or for aggravation of a preexisting 
injury suffered or disease contracted within the line of 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order for 
service connection for a particular disability to be granted, 
a claimant must establish that he has such disability and 
that there is a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.  Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998).

If a veteran was exposed to an herbicide agent during active 
military, naval or air service, certain diseases shall be 
service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  Those "certain diseases" do not include 
malaria or residuals of an arm injury.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-
29 (1984), does not preclude establishment of service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The record reflects that the veteran served in Vietnam from 
December 1968 to December 1969 as an artillery surveyor.  
Service department records fail to denote the veteran's 
engagement in combat with the enemy during his period of 
active duty, nor in his statements offered in the context of 
the claims of entitlement to service connection for malaria 
and residuals of an arm injury, does he contend that he 
served in combat while on active duty.  As such, the 
provisions of 38 U.S.C.A. § 1154 (West 2002) are not for 
application in this instance.  

It is the veteran's primary contention in this appeal that he 
contracted malaria in service and suffered an arm injury 
while on active duty, each resulting in the onset of chronic 
disability.  In the alternative, he alleges that such 
disorders were the result of inservice exposure to Agent 
Orange or other herbicide.  Based on his service in Vietnam 
during 1968 and 1969, and in the absence of affirmative 
evidence to the contrary , the veteran is presumed to have 
been exposed during such service to an herbicide agent 
containing dioxin or 2,4-dichlorophenoxyacetic acid, and may 
be presumed to have been exposed during such service to any 
other chemical compound in an herbicide agent.  38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.313(a).  

In contrast to the veteran's contentions, however, service 
medical records do not indicate that he contracted malaria or 
suffered an arm injury while on active duty.  The only 
reference to either entity is a December 1969 report of 
malaria debriefing, wherein he acknowledged that he had been 
exposed to malaria in Vietnam and that he had utilized anti-
malarial tablets during his Vietnam tour.  He therein 
expressed a willingness to continue using such tablets 
following his departure from Vietnam in order to avoid 
developing malaria at a later date.  

Postservice, the only medical treatment shown is care 
received by the veteran through VA during October and 
December 2002, for a variety of complaints, including those 
relating arm pain.  During the course of such treatment, a 
history of hospitalization for epitaxis in 1985 was noted.  
Still, findings or diagnoses as to the existence of current 
disability involving residuals of malaria or an arm injury 
were not recorded by any attending medical professional.  

The only other evidence is that offered by the veteran's 
spouse and others as to their observations of the appellant 
during postservice years.  Such lay affiants, received by the 
RO in November 2002, indicated that the veteran suffered from 
nosebleeds, "bouts of malaria," and headaches, as well as 
mood and behavioral changes, during postservice years.  
Notably, it is only lay personnel who report that the 
appellant had malaria and an arm injury in service with 
chronic disability therefrom, or as a result of inservice 
herbicide exposure.  Such statements are not supported by the 
medical data on file, and while both the veteran and others 
are competent to offer testimony as to inservice and 
postservice events, their statements as to medical diagnosis 
or etiology are not competent medical evidence, inasmuch no 
affiant has the necessary medical knowledge or training to 
offer a competent opinion on the etiology of any claimed 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

In the absence of competent evidence identifying current 
disability due to residuals of malaria or an arm injury, or a 
nexus between either entity and the veteran's period of 
service, these claims are denied.  As the preponderance of 
the evidence is against entitlement to service connection for 
residuals of malaria and an arm injury, to include as due to 
herbicide exposure, the benefit of the doubt rule is not for 
application in this instance.  


ORDER

Service connection for residuals of malaria, and for 
residuals of an arm injury, to include as due to herbicide 
exposure, is denied.


REMAND

The record reflects that the veteran was treated during 2002 
at a VA medical facility on an outpatient basis for what was 
then referred to as "jockey itch."  Use of a topically 
applied medication, Clotrimazole, was prescribed for its 
treatment.  Clotrimazole is an antifungal medication.  Given 
the absence of a clinical diagnosis and the veteran's 
allegation as to the service incurrence of jungle fungus, to 
include as due to herbicide exposure, further evidentiary 
development of this matter is advisable.  VCAA.

Accordingly, this portion of the veteran's appeal is REMANDED 
to the RO for the following:

1.  The RO should obtain any and all 
records of medical treatment regarding 
jungle fungus or other skin disorder, 
compiled since 2002 at the VA Medical 
Centers in Salisbury and Asheville, North 
Carolina, for inclusion in the claims 
folder.  

2.  Thereafter, the veteran should be 
afforded a VA dermatological examination 
for the purpose of evaluating the nature 
and etiology of his claimed jungle 
fungus.  The claims folder must be made 
available to the examiner for review and 
such examiner must reference in his/her 
report whether in fact the claims folder 
was reviewed.  Such examination is to 
include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation and all diagnostic testing 
necessary to determine the full extent of 
all disability.  All applicable diagnoses 
must be fully set forth.  

If a current disability due to a fungal 
disorder is shown the examiner is to 
provide a professional opinion, with full 
supporting rationale, as to the 
following:

Is it at least as likely as not 
that any current fungal 
disability had its onset during 
the veteran's period of service 
from January 1968 to December 
1969 or any event thereof, 
including inservice exposure to 
an herbicide?

Use by the examiner of the "at 
least as likely as not" 
language" in responding to the 
foregoing is required.  

3.  Following the completion of the 
foregoing actions, the RO should review 
the examination report.  If such report 
is not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return the 
report for any and all needed action.  

4.  Lastly, the RO should readjudicate 
the veteran's claim of entitlement to 
service connection for residuals of 
jungle fungus, to include as due to 
herbicide exposure, on the basis of all 
the evidence on file and all governing 
legal authority, including the VCAA.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional development.  
No inference should be drawn regarding the final disposition 
of the claim in question as a result of this action.  


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



